  Case: 3:20-cr-00101-WHR Doc #: 13 Filed: 03/23/21 Page: 1 of 1 PAGEID #: 71


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

UNITED ST ATES OF AMERICA                          CASE NO. 3:20cr101

         Plaintiff,
                                                   JUDGE WALTER H. RICE
vs.

 DENISE MELNICK

         Defendant.


        ENTRY REFERRING DEFENDANT TO DR. BOB STINSON, PSY.D., J.D.,
        LICDCCD, ABPP, FOR AN EXAMINATION TO DETERMINE PRESENT
           MENTAL STATUS AND TESTING TO DETERMINE COGNITIVE
          ABILITIES AND POTENTIAL OF DEFENDANT, PURSUANT TO 18
        U.S.C.§3552(c); PROCEDURES ORDERED OF COUNSEL; REQUEST OF
                         DR. De MARCHIS AND OF COUNSEL


        This Court, upon defendant's motion, pursuant to 18 U.S.C. §3552(c), refers Defendant

herein to Dr. Bob Stinson, Psy.D., J.D., LICDC-CS, ABPP, for the purposes of a mental status

evaluation.

        Accordingly, it is the request of this Court that counsel for the Defendant and the

government furnish Dr. Bob Stinson with any materials and/or statements they wish within seven

days from date of this Entry. For its part, the Court will furnish the Pre-Sentence Investigation

Report. Dr. Stinson should delay any evaluation until expiration of the seven day period.

        Defendant is currently on bond with this Court, awaiting sentencing. The Court requests

Dr. Stinson is to contact defendant's counsel, Arthur Mullins, at 937-225-7687, to facilitate the

scheduling of an appointment.

 March 15, 2021
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of record
